NO. 07-06-0471-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

OCTOBER 9, 2007
 ______________________________

STEPHANIE MICHELLE GOODEN AKA
STEPHANIE MICHELLE BRITT, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE
_________________________________

FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

NO. 51,536-B; HONORABLE JOHN BOARD, JUDGE
_______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
MEMORANDUM OPINION

	Appellant Stephanie M. Gooden appeals from the judgment of conviction for the
offense of aggravated robbery, (1) enhanced, and assessment of punishment including
confinement in the Institutional Division of the Texas Department of Criminal Justice and
a fine.  We agree with appointed counsel's conclusion the record fails to show any
meritorious issue which would support the appeal, and affirm the trial court's judgment. 
	A July 2005 indictment charged appellant "while in the course of committing theft
of property, and with intent to obtain or maintain control of said property, intentionally,
knowingly, or recklessly cause[d] bodily injury to Oliver Talley, a person 65 years of age
or older by grabbing and struggling with Oliver Talley."  The indictment also contained an
enhancement paragraph, setting forth appellant's previous conviction of robbery.  Appellant
pled not guilty and this matter proceeded to trial in November 2006.  
	After the jury returned a verdict of guilty of the offense of aggravated robbery,
appellant pled true to the enhancement paragraph and, consistent with the jury's verdict
on punishment, the court sentenced appellant to twenty years of confinement in the
Institutional Division of the Texas Department of Criminal Justice and a fine of $3,500. This
appeal followed. 
	Evidence at trial showed appellant and another person came to the apartment of
eighty-year-old Oliver Talley, knocked him to the floor, and, after struggling with him, took
money from his wallet.  Talley testified his elbow and hand were injured in the struggle.
	Appellant's appointed counsel has filed a motion to withdraw and a brief in support
pursuant to Anders v. California, 386 U.S. 738, 744-745, 87 S. Ct. 1396, 18 L. Ed. 2d 493 
(1967), in which she certifies that she has diligently reviewed the record and, in her
professional opinion, under the controlling authorities and facts of this case, there is no
reversible error or legitimate grounds upon which a non-frivolous appeal can arguably be
predicated.  The brief discusses the procedural history of the case and the evidence
presented at trial.  Counsel has certified that a copy of the Anders brief and motion to
withdraw have been served on appellant, and that counsel has advised appellant of her
right to review the record and file a pro se response. Johnson v. State, 885 S.W.2d 641,
645 (Tex.App.-Waco 1994, pet. ref'd).  By letter, this court also notified appellant of her
opportunity to submit a response to the Anders brief and motion to withdraw filed by her
counsel.  Appellant has not filed a response.
	In conformity with the standards set out by the United States Supreme Court, we will
not rule on the motion to withdraw until we have independently examined the record. 
Nichols v. State, 954 S.W.2d 83, 86 (Tex.App.-San Antonio 1997, no pet.).  If this Court
determines the appeal has merit, we will remand it to the trial court for appointment of new
counsel.  See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.1991).
	Counsel's brief sets forth and discusses two potential issues with an explanation of
why neither can support the appeal.  Counsel first brings to our attention the trial court's
overruling of appellant's two objections to the State's voir dire remarks, and then addresses
the legal and factual sufficiency of the evidence supporting the jury's verdict.  We agree
that neither potential issue identified by counsel arguably supports the appeal.  
	Our review convinces us that appellate counsel conducted a complete analysis of
the record.  We have also made an independent examination of the record to determine
whether there are any non-frivolous grounds on which an appeal could arguably be
founded.  See Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); 
Stafford, 813 S.W.2d at 511. We agree it presents no meritorious issue which would
support an appeal.   Accordingly, we grant counsel's motion to withdraw (2) and affirm the
judgment of the trial court.  
 
							James T. Campbell
							         Justice




 

Do not publish.
1.  See Tex. Pen. Code Ann. § 29.03(a)(3)(A) (Vernon 1994).
2.  Counsel shall, within five days after the opinion is handed down, send her client
a copy of the opinion and judgment, along with notification of the defendant's right to file
a pro se petition for discretionary review.  See Tex. R. App. P. 48.4.